ITEMID: 001-4752
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: LAAKSONEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Finnish citizen, born in 1973 and resident in Helsinki.
He is represented before the Court by Mr Sami Heikinheimo, a lawyer practising in Helsinki.
A.
On 15 December 1995, the Jyväskylä District Court (käräjäoikeus, tingsrätt) convicted the applicant, inter alia, of an aggravated drug offence and sentenced him to six years' imprisonment. The time for appeal expired on Monday 15 January 1996. The applicant's appeal was entry stamped on 16 January 1996 at the registry of the District Court. On 26 June 1996 the Vaasa Court of Appeal (hovioikeus, hovrätt) decided to dismiss the appeal as being out of time.
The applicant sought leave to appeal from the Supreme Court (korkein oikeus, högsta domstolen). He claimed that he had posted the appeal to the post-office box address of the District Court on Friday 12 January 1996 by first class mail. The Post Office had informed the public that the post sent by first class would get to the recipient the next working day. The applicant also claimed that the District Court's post-office box should have been emptied at the end of office hours. He, therefore, alleged that either there had been a delay in the post or the District Court's officials had not emptied the box duly. He claimed that since his appeal had arrived out of time because of negligence of some public officials, it should have been examined. On 28 November 1996 the Supreme Court refused the applicant leave to appeal.
B. Relevant domestic law
According to Chapter 25, Section 12, Subsection 1, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken), the time-limit for filing an appeal against a District Court's judgment is thirty days from the judgment. According to Subsection 2, the appeal must be delivered to the registry of the District Court no later than on the expiry date of the time for appeal.
Section1, Subsection 1, of the Act of Sending Certain Documents to the Courts (laki eräiden asiakirjain lähettämisestä tuomioistuimille, lag om insändande av vissa handlingar till domstolar, 7.5.1965/248) provides that appeals may be sent by post at the appellant's own risk. According to Section 2 of the same Act, a document sent by post is considered to have arrived when it has been delivered to the recipient.
